Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  129412                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN,	                                                                      Maura D. Corrigan
            Plaintiff-Appellee,                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  v        	                                                        SC: 129412
                                                                    COA: 252934
                                                                    Allegan CC: 02-012804-FH
  TERRY LEE JONES,

            Defendant-Appellant. 

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 4, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2006                    _________________________________________
           p0120                                                               Clerk